ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_01_FR.txt. 46

OPINION INDIVIDUELLE DE M. NAGENDRA SINGH,
VICE-PRÉSIDENT

[Traduction]

Tout en m’associant à la décision et au vote de la majorité, donc à l’arrêt
rendu par la Cour, j'estime que certains aspects de l’affaire doivent être
soulignés dans l’intérêt général d’ung bonne administration de la justice et
surtout du point de vue du règlement des différends entre Etats, domaine
où la Cour est appelée à jouer son rôle propre au service de la communauté
internationale. Ces aspects de l’affaire, dont limportance me semble
appeler une mention spéciale, sont exposés brièvement ci-après:

I

La Cour a assurément choisi la bonne voie pour statuer sur les questions
de compétence en l’espéce quand elle a décidé de donner la priorité absolue
à examen de la réserve grecque, dûment invoquée par la Turquie, selon
laquelle sont exclus de la compétence de la Cour les différends ayant trait
au « statut territorial ». Pour déterminer si la Cour a compétence, il faut en
effet rechercher avant tout si la réserve s’applique ou non, car si la Cour
devait reconnaître la moindre validité à l’Acte de 1928, la réserve de la
Grèce jouerait alors un rôle décisif en ce qui concerne l’accès à la Cour. En
revanche, si l’Acte lui-même est dépourvu de validité, il est évident qu’il ne
peut constituer le nécessaire fondement de la compétence de la Cour. La
Cour a donc fort bien fait d'examiner la réserve grecque « d’abord »,
c’est-à-dire avant toute autre chose, et de juger que cette réserve avait
réellement pour effet d’exclure tout recours devant elle, ce qui la dispensait
de dire si l’Acte général est un traité en vigueur. Dans ces conditions, la
Cour a eu raison de ne pas se prononcer sur la validité de l’Acte général de
1928 en l’espèce. Elle a donné, au paragraphe 40 de l’arrêt, au moins deux
raisons valables pour agir de la sorte.

Bien qu’approuvant la méthode suivie dans l’arrêt, je voudrais ajouter
qu’elle se justifie par une troisième considération, à savoir que, confor-
mément aux principes qui régissent la fonction judiciaire, un tribunal doit
ne statuer que sur les points intéressant si directement l’élaboration de
l'arrêt qu’ils appellent un examen détaillé, puis une décision en bonne et
due forme. En un mot, pour s’acquitter correctement de sa fonction judi-
ciaire, un tribunal n’est pas tenu de statuer sur les aspects qu’il n’y a pas lieu
de trancher pour se prononcer sur le différend. Jamais un tribunal, quel
qu’il soit, ne peut s’aventurer dans des recherches stériles. Ce précepte
particulier d’opportunité judiciaire doit être souligné, afin d’occuper la

47
MER EGEE (OP. IND. NAGENDRA SINGH) 47

place qui lui revient dans la jurisprudence de la Cour: un tribunal qui se
laisserait aller à se prononcer sans nécessité sur des questions dont il ne
serait pas juridiquement saisi risquerait vite de compromettre sa réputa-
tion judiciaire. I] en est ainsi à plus forte raison quand il s’agit d'appliquer
le droit entre les Etats, domaine où, malgré l'article 59 du Statut, les
observations de la Cour pourraient fort bien influer sur les rapports entre
les Etats, y compris, le cas échéant, ceux qui n’ont pas comparu devant elle.
Un tribunal ne doit jamais perdre de vue cet aspect des choses.

Il

Si la Cour a jugé à bon droit que le communiqué de Bruxelles du 31 mai
1975 ne pouvait pas vraiment jouer comme accord obligatoire conférant un
droit d’accés immédiat à sa juridiction, il n’en reste pas moins que les
parties ont bel et bien rédigé ce communiqué dans l'intention précise de
soumettre en dernier lieu le différend à la Cour en vue de son règlement
judiciaire. Si le communiqué de Bruxelles concrétise ainsi l'intention et la
volonté claire des parties, la Cour ne sortirait pas, semble-t-il, de sa
fonction judiciaire si elle indiquait, sans vraiment statuer à ce sujet, les
obligations résultant du communiqué, qui sont de faire avancer les négo-
ciations. Un tribunal ne saurait en aucun cas conseiller les parties sur
l'exercice d’un choix « entre les diverses voies » ou options qui leur sont
offertes, ainsi qu’il a été indiqué dans l’affaire Haya de la Torre (C.I.J.
Recueil 1951, p. 78-79). La Cour pouvait cependant envisager les relations
entre le communiqué et les parties, ainsi que l'obligation dont celles-ci sont
respectivement tenues de résoudre le différend par des moyens pacifiques
conformément à l’article 33 de la Charte des Nations Unies, obligation qui
demeure entière. Si la Cour, de sa propre initiative, ne pouvait aller jusqu’à
déclarer que le communiqué de Bruxelles constitue, pour les deux Etats,
une obligation juridique de compléter l’accord de façon que la Cour puisse
être saisie, il lui était cependant possible de dire, sans déroger à son
caractère judiciaire, que les deux parties doivent engager de nouvelles
négociations, de bonne foi et en vue d’une solution pacifique du différend.
En donnant à sa décision une telle portée, elle serait restée fidèle à son rôle
fondamental dans la communauté internationale. Cela n’aurait pas été
incompatible avec sa fonction judiciaire et elle n’aurait pas failli à son rôle
juridictionnel. A cet égard, il n’est pas sans pertinence de rappeler l’arrêt de
la Cour en l'affaire de la Compétence en matière de pêcheries (C.I.J. Recueil
1974, p. 32, par. 74):

« L'obligation de négocier découle donc de la nature même des
droits respectifs des Parties ; leur ordonner de négocier est par consé-
quent une manière justifiée en l’espèce d’exercer la fonction judiciaire.
Cela correspond aussi aux principes et dispositions de la Charte des
Nations Unies concernant le règlement pacifique des différends.
Comme la Cour l’a dit dans les affaires du Plateau continental de la mer
du Nord :

48
MER ÉGÉE (OP. IND. NAGENDRA SINGH) 48

« l'obligation de négocier ... ne constitue qu’une application parti-
culière d’un principe, qui est à la base de toutes les relations inter-
nationales et qui est d’ailleurs reconnu dans l’article 33 de la Charte
des Nations Unies comme l’une des méthodes de règlement paci-
fique des différends internationaux (C.I.J. Recueil 1969, p. 47,
par. 86). »

I] n’est donc pas question que les négociations soient inconciliables avec
le règlement judiciaire à quelque moment que ce soit de l’évolution du
différend. Si la Cour avait procédé comme je Pai dit dans son arrêt, elle
aurait pu ensuite aborder ’étape suivante et se prononcer sur la nécessité
de nouvelles négociations valables, d’abord en soulignant l’importance à
accorder à cette méthode primordiale de règlement pacifique des diffé-
rends, mais aussi en indiquant la marche à suivre en vue de préciser les
détails indispensables afin de compléter le communiqué de Bruxelles du
31 mai 1975.

Ill

Dans le domaine international, l'importance suprême du consentement
est la base non seulement du droit en vigueur, mais aussi de la compétence
du tribunal qui applique. Dans le contexte de la souveraineté des Etats,
aucune juridiction internationale ne saurait oublier de nos jours que le
requérant se réclame du droit et que, s’abstenant d’user d’autres moyens, il
s’adresse à la Cour pour obtenir justice, se comportant ainsi comme un
membre de la communauté respectueux de la loi. La Cour a eu raison de
conclure, dans la ligne de son arrêt en l’affaire des Emprunts norvégiens
(CAJ. Recueil 1957), qu ’étant donné que le requérant, pour établir la
compétence, n’a pas invoqué le traité gréco-turc d'amitié, de neutralité, de
conciliation et d’arbitrage du 30 octobre 1930, elle n’a manifestement pas à
examiner plus avant la question posée par l'existence de ce traité. Il reste
cependant nécessaire, semble-t-il, d’indiquer que la porte de la Cour n’est
nullement fermée une fois pour toutes au requérant, ce qui le laisserait à
jamais privé de tout recours judiciaire. La Grèce et la Turquie ont l’une et
Pautre reconnu — il convient de le noter — que ce traité de 1930 est un traité
en vigueur qui oblige encore les parties. Dans ces conditions, si plus tard les
parties se mettaient d’accord pour se conformer aux dispositions dudit
traité relatives à la conciliation, elles pourraient ainsi trouver le moyen de
régler le présent différend à l’amiable.

(Signé) NAGENDRA SINGH.

49
